Exhibit 10.8
SEVENTH AMENDMENT


THIS SEVENTH AMENDMENT, dated as of October 29, 2018 (this “Amendment”), to the
Existing Credit Agreement (as defined below), by and among Orion Engineered
Carbons GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) organized under the laws of Germany (the “Borrower Representative”) and
Goldman Sachs Bank USA, in its capacity as administrative agent for the Lenders
(together with its successors and assigns in such capacity, the “Administrative
Agent”).
RECITALS
WHEREAS, pursuant to the Credit Agreement, originally dated as of July 25, 2014,
as amended on August 7, 2014, September 29, 2016, May 5, 2017, May 31, 2017,
November 2, 2017 and May 3, 2018 (as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
among the Borrowers, the Guarantors from time to time party thereto, the several
banks, other financial institutions and institutional investors from time to
time party thereto (the “Lenders”) and Administrative Agent, the Lenders have
agreed to make certain loans and other extensions of credit to the Borrowers.
WHEREAS, pursuant to and in accordance with Section 10.02(b) of the Existing
Credit Agreement, the Borrower Representative has requested that the Existing
Credit Agreement be amended so as to, among other things, reflect the proposed
change in accounting principles from IFRS to U.S. GAAP.
WHEREAS, the Lenders party hereto are willing, on the terms and subject to the
conditions set forth below, to consent to amend certain terms of the Existing
Credit Agreement as hereinafter provided on the Seventh Amendment Effective
Date.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement, as
amended hereby (the “Amended Credit Agreement”).
SECTION 2. Amendments. On the terms and subject to the satisfaction (or waiver)
of the conditions set forth in Section 3 hereof, the Borrower Representative and
the Administrative Agent (on behalf of the Required Lenders in accordance with
Section 10.02(b)) agree that the Existing Credit Agreement shall be amended on
the Seventh Amendment Effective Date as follows:
(a) Section 1.01 of the Existing Credit Agreement is amended to amend and
restate the definition of “Capital Lease” to read in its entirety as follows:
““Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with IFRS, is or is required to be accounted for as a capital lease on the
balance sheet of that Person, but for the avoidance of doubt, shall exclude any
lease which would be considered as an operating lease under IAS 17 (Leases) or
ASC (480) which is subsequently treated as a Capital Lease as a result of any
change to the treatment of such leases or other under arrangements under IFRS or
GAAP and “operating lease” will be construed accordingly as any lease which is
not a Capital Lease.”


a.Section 1.01 of the Existing Credit Agreement is amended to add the following
definitions in alphabetical order:
“Change in Accounting Election Date” has the meaning given to such term in
Section 1.03(d).
“Clean-Up Default” means any Default or Event of Default which occurs solely as
a result of the implementation of the change from IFRS to GAAP.
“Clean-Up Period” has the meaning given to such term in Section 8.05.
“Clean-Up Period Commencement Date” has the meaning given to such term in
Section 8.05.
“GAAP” means generally accepted accounting principles in the United States;
provided, however, that if the Borrower Representative (on behalf of the
Borrowers) notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Change in Accounting Election Date to the generally accepted
accounting principles in the United States or the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change to the generally accepted accounting principles in the United
States or in the application thereof, then such provision shall be interpreted
on the basis of to the generally accepted accounting principles in the United
States as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
paragraph (ii) of the definition of “Available Amount” in its entirety as
follows:
“an amount, not less than zero, determined on a cumulative basis equal to (A)
the amount of Excess Cash Flow for the Fiscal Year ending December 31, 2015 and
each completed Fiscal Year thereafter (but not less than zero for any such
Fiscal Year) that is not required prior to the applicable date to be applied as
a mandatory prepayment under Section 2.05(b)(i) (it being understood for the
avoidance of doubt that, solely for purposes of this definition, (1) Excess Cash
Flow for any Fiscal Year shall be deemed to be zero until the financial
statements required to be delivered pursuant to Section 6.01(c) for such Fiscal
Year, and the related Compliance Certificate required to be delivered pursuant
to Section 6.01(d) for such Fiscal Year, have been received by the
Administrative Agent and (2) for the Fiscal Years ending December 31, 2015,
December 31,



--------------------------------------------------------------------------------

Exhibit 10.8
2016 and December 31, 2017, the relevant amounts of Excess Cash Flow provided in
Euros in the financial statements delivered pursuant to Section 6.01(c) for such
Fiscal Year and the related Compliance Certificate delivered pursuant to Section
6.01(d) for such Fiscal Year shall be converted from Euros to US Dollars at a
rate of 1.1906:1) less (B) the amount of any voluntary prepayments of loans that
any Borrower elected to apply as a deduction to the calculation of the Excess
Cash Flow payment under Section 2.05(b)(i) for such Fiscal Year (provided that
the amounts in this clause (ii) shall not be available when an Event of Default
under Section 8.01(a), (f) or (g) then exists or would result therefrom); plus”
a.a new sub-section (d) is added to Section 1.03 of the Existing Credit
Agreement as follows:
“The Borrower Representative may elect, upon written notice to the
Administrative Agent to apply GAAP accounting principles in lieu of IFRS (the
date specified in such written notice as being the date of the relevant change
to GAAP in lieu of IFRS being the “Change in Accounting Election Date”) and,
upon any such election and with effect from the Change in Accounting Election
Date, references in this Agreement and in the Loan Documents to IFRS shall be
construed to mean GAAP (unless otherwise expressly provided in this Agreement or
such Loan Documents); provided that: (i) any such election, once made, shall be
irrevocable and (ii) any calculation or determination (including any ratio,
basket, requirement or other provision) in this Agreement that requires the
application of IFRS for periods that include fiscal quarters ended prior to the
Borrower Representative's election to apply GAAP shall remain as previously
calculated or determined in accordance with IFRS.”
a.Sections 1.08(b) and 1.08(c) of the Existing Credit Agreement are amended and
restated to read in their entirety as follows:
“(b) Any amount specified in this Agreement (other than in Articles II, IX and X
or as
set forth in paragraph (c) of this Section) or any of the other Loan Documents
to be in Dollars shall also include the equivalent of such amount in any
currency other than Dollars, such equivalent amount to be determined at the
Exchange Rate for Euros or the Alternative Currency; provided that if any basket
is exceeded solely as a result of fluctuations in applicable currency exchange
rates after the last time such basket was utilized, such basket will not be
deemed to have been exceeded solely as a result of such fluctuations in currency
exchange rates.
(c) For purposes of determining the Total Net Leverage Ratio, the First Lien
Leverage
Ratio and the Interest Coverage Ratio, amounts denominated in a currency other
than Dollars will be converted to Dollars, at the Borrower’s Representative’s
option, at (i) an exchange rate reflecting the currency translation effects,
determined in accordance with IFRS, of Hedge Agreements permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such amounts; (ii) the spot
rate of exchange (elected and determined by the Borrower Representative acting
reasonably) on (A) for the purposes of testing the financial covenant under
Section 7.16 the last day of the fiscal quarter for which such measurement is
being made and (B) for purposes of the Total Net Leverage Ratio, the First Lien
Leverage Ratio and the Interest Coverage Ratio (other than for the purposes of
determining compliance with Section 7.16) the date of calculation; or (iii) the
exchange rates utilised in the calculation of Consolidated Adjusted EBITDA.”
a.Section 7.01(l) of the Existing Credit Agreement is amended and restated to
read in its entirety as follows:
“Indebtedness with respect to Capital Leases and purchase money Indebtedness
incurred prior to or within 270 days of the acquisition or lease or completion
of construction, repair or replacement of, or improvement to or installation of
assets in an aggregate principal amount at any time outstanding not to exceed
the greater of (i) $95,000,000 and (ii) 5% of Consolidated Total Assets of the
Borrowers, as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.01(b) or (c), as
applicable;”
a.a new Section 8.05 (Clean-Up Period) to be added as follows:
“During the period (the "Clean-Up Period") commencing on the date on which the
first Quarterly Financial Statements are delivered pursuant to Section 6.01(b)
after the Change in Accounting Election Date (the “Clean-Up Period Commencement
Date”) and expiring six (6) months after (and excluding) the Clean-Up Period
Commencement Date, any Default or Event of Default constituting a Clean-up
Default, will be deemed not to be a Default or an Event of Default if (A) it is
capable of remedy and, if the Borrower Representative is aware of the relevant
circumstances at the time, reasonable steps are being taken to remedy it and (B)
it would not have a Material Adverse Effect, and provided that if the relevant
circumstances are continuing at the end of the Clean-Up Period there shall be a
Default and/or Event of Default, as the case may be”; and
(h) the baskets and thresholds detailed in the Annex (Baskets and Thresholds
Conversion) hereto shall be converted from Euro to US Dollars and amended and
restated as set out therein.
SECTION 3. Conditions to Effectiveness of Amendment. The effectiveness of the
amendments set forth in Section 2 hereof shall occur on the date of the
satisfaction of the following conditions precedent (such date, the “Seventh
Amendment Effective Date”):
a.the Borrower Representative shall have executed and delivered counterparts to
this Amendment to the Administrative Agent;
b.each of the representations and warranties contained in Section 4 of this
Amendment shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the Seventh Amendment Effective Date;
c.at the time of and immediately after giving effect to this Amendment and the
transactions occurring on the Seventh Amendment Effective Date, no Default or
Event of Default exists; and
d.the Administrative Agent shall have received a certificate dated the Seventh
Amendment Effective Date and signed by a Responsible Officer of the Borrower
Representative, confirming compliance with the conditions set forth in Sections
3(b) and 3(c) hereof.



--------------------------------------------------------------------------------

Exhibit 10.8
SECTION 4. Representations and Warranties. The Borrower Representative hereby
represents and warrants, on and as of the date hereof and the Seventh Amendment
Effective Date, that:
a.Each of the representations and warranties made by it set forth in Article V
of the Existing Credit Agreement or in any other Loan Document are true and
correct in all material respects (and in all respects if such representation or
warranty is already qualified by materiality) on and as of the Seventh Amendment
Effective Date with the same effect as though made on and as of such date,
except (i) to the extent such representations and warranties specifically refer
to an earlier date, in which case such representations and warranties are true
and correct in all material respects (and in all respects if such representation
or warranty is already qualified by materiality) as of such earlier date and
(ii) any reference to the Historical Financial Statements shall be deemed to
refer to the most recent financial statements, if any, furnished pursuant to
Section 6.01(c) of the Amended Credit Agreement, prior to the Seventh Amendment
Effective Date.
b.The execution and delivery of this Amendment and the performance of this
Amendment and the Amended Credit Agreement are within the Borrower
Representative’s corporate or other organizational powers and has been duly
authorized by all necessary corporate or other organizational action of the
Borrower Representative. This Amendment has been duly executed and delivered by
the Borrower Representative and, each of this Amendment and the Amended Credit
Agreement is a legal, valid and binding obligation of the Borrower
Representative, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity and principles of good faith and fair dealing.
(c) The execution and delivery of this Amendment by the Borrower Representative
and the performance by it of this Amendment and the Amended Credit Agreement (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) for filings necessary to
perfect Liens created pursuant to the Loan Documents and (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or
make which could not be reasonably expected to have a Material Adverse Effect,
(b) will not violate any (i) of the Borrower Representative’s Organizational
Documents or (ii) any Requirements of Law applicable to the Borrower
Representative which, in the case of this clause (b)(ii), could reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under any Contractual Obligation of the Borrower Representative which
in the case of this clause (c) could reasonably be expected to result in a
Material Adverse Effect.
SECTION 5. Effects on Loan Documents. Except as specifically amended herein, the
Existing Credit Agreement and all other Loan Documents shall continue to be in
full force and effect and is hereby in all respects ratified and confirmed.
Except as otherwise expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Secured Party or any Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents. The Borrower
Representative and the other parties hereto acknowledge and agree that, on and
after the Seventh Amendment Effective Date, this Amendment shall constitute a
“Loan Document” for all purposes of the Amended Credit Agreement and the other
Loan Documents. On and after the effectiveness of this Amendment, each reference
in any Loan Document to “the Credit Agreement” shall mean and be a reference to
the Amended Credit Agreement and each reference in the Existing Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import shall mean
and be a reference to the Amended Credit Agreement.
SECTION 6. Non-Reliance on Agents. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Amendment. Each Lender also acknowledges that it will, independently and without
reliance upon either the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Amendment, the Amended Credit Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of the Administrative Agent or its Related Parties.
SECTION 7. Acknowledgment; Other Agreements. Subject to any limitations on its
obligations expressly stated in the Loan Documents to which it is a party, the
Borrower Representative on behalf of itself and each other Loan Party (i)
acknowledges and agrees that all of its and each other Loan Party’s obligations
under the Loan Guaranty set out in Article XII of the Amended Credit Agreement
and the other Collateral Documents to which the Borrower Representative and each
other Loan Party are party are reaffirmed and remain in full force and effect on
a continuous basis, (ii) reaffirms each Lien granted by itself and each other
Loan Party to (x) the Collateral Agent for the benefit of the Secured Parties or
(y) the Secured Parties in their capacities as such (or any of them) and
reaffirms the Loan Guaranty made pursuant to the Amended Credit Agreement and
(iii) acknowledges and agrees that the grants of security interests by and the
Loan Guaranty of the Borrower Representative and each other Loan Party contained
in the Amended Credit Agreement and the other Collateral Documents are, and
shall remain, in full force and effect after giving effect to this Seventh
Amendment to the Credit Agreement. Nothing contained in this Amendment shall be
construed as substitution or novation of the obligations outstanding under the
Existing Credit Agreement or the other Loan Documents, which shall remain in
full force and effect, except to any extent modified hereby. The Borrower
Representative on behalf of itself and each other Guarantor acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, the Borrower Representative and each other Guarantor is not
required by the terms of the Existing



--------------------------------------------------------------------------------

Exhibit 10.8
Credit Agreement, the Amended Credit Agreement or any other Loan Document to
consent to the amendment to the Existing Credit Agreement effected pursuant to
this Amendment, (ii) nothing in the Existing Credit Agreement, the Amended
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of the Borrower Representative and each other Guarantor to
any future amendments to the Amended Credit Agreement and (iii) the
acknowledgements and reaffirmations set forth in this Section 7 shall become
valid and binding obligations of the Borrower Representative and each other
Guarantor a moment in time prior to the amendments set forth in Section 2
hereof.
SECTION 8. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, WHETHER IN
TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. EACH PARTY
HERETO HEREBY AGREES TO BE BOUND BY THE TERMS OF SECTION 10.11 OF THE AMENDED
CREDIT AGREEMENT AS IF SUCH SECTION WAS SET FORTH IN FULL HEREIN.
SECTION 9. Miscellaneous.
a.This Amendment and the Amended Credit Agreement is binding and enforceable as
of the date hereof against each party hereto and thereto and its successors and
permitted assigns.
b.Section 2 of this Amendment shall be effective upon due execution by the
Lenders and the Borrower Representative. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Amendment.
c.To the extent permitted by law, any provision of this Amendment or the Amended
Credit Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
d.Each of the parties hereto hereby agrees that Sections 10.10(b), 10.10(c),
10.10(d) and 10.11 of the Amended Credit Agreement are incorporated by reference
herein, mutatis mutandis, and shall have the same force and effect with respect
to this Amendment as if originally set forth herein.
[The remainder of page intentionally left blank]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.


*** signature pages omitted ***



